Case 3:21-cv-00259-S-BN Document5 Filed 06/17/21 Page1of2 PagelD 29

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JESSE PAUL SKINNER, §
TDIC No. 599362 §
§ CIVIL ACTION NO, 3:21-CV-259-S-BN
Vv. §
§
DIRECTOR, TDJC-CID §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
AND DENYING CERTIFICATE OF APPEALABILITY
The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case [ECF No. 4]. No objections were filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding none, the Court
ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate
Judge.
Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rute 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),
the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference
the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in support
of its finding that Petitioner has failed to show that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” or “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).!

 

! Rule I! of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December I,
2009, reads as follows:

 
Case 3:21-cv-00259-S-BN Document5 Filed 06/17/21 Page2of2 PagelD 30

But, if Petitioner elects to file a notice of appeal, he must either pay the $505 appellate
filing fee or move for leave to appeal in forma pauperis.
SO ORDERED.

SIGNED June 17, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 

(a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the court
may direct the parties to submit arguments on whether a certificate should issue. If the court issues a
certificate, the court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. §
2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may seek a certificate
from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial

does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the district court issues

a certificate of appealability.

 

 
